BYRNE, Chief Judge
(concurring/dissenting):
I concur that Military Rule of Evidence (Mil.R.Evid.) 511(a) was not violated. I dissent from the majority’s dismissal of Charge II and its Specification on the basis of ineffective assistance of counsel. Appellant asserts two assignments of error. I will address both assignments of error in the order they are presented in his brief.
I

The Violation of the Confidential Communication Issue

The civilian attorney’s divulgence to the assistant staff judge advocate of his client’s conversation with Lieutenant Junior Grade Anderson was a violation of a confidence between client and attorney. Rule 1.6, ABA Model Code of Professional Conduct.1 Appellant asserts that this violation of counsel’s ethical obligation together with the fact that it led to an additional charge mandates dismissal of that charge and reassessment of the sentence. In support of his position, appellant cites United States v. Turley, 8 U.S.C.M.A. 262, 24 C.M.R. 72 (1957); United States v. McCluskey, 6 U.S.C.M.A. 545, 20 C.M.R. 261 (1955); and United States v. Green, 5 U.S.C.M.A. 610, 18 C.M.R. 234 (1955). These cases are distinguishable.2
United States v. Turley and United States v. McCluskey are both conflict of interest cases ■ in which the trial counsel involved used client confidences, obtained in earlier representations of the accused, in prosecuting the accused. United States v. Green concerns a memorandum of expected testimony prepared by defense counsel at the request of the staff judge advocate and passed on to the trial counsel for use at trial. In the instant case, we are concerned with neither defense counsel’s assumption of duties in conflict with his client’s interests nor with a Government-instigated breach of confidentiality. The instant issue arises from the inadvertent disclosure by civilian defense counsel, *786while the case was still under investigation, of a confidential matter falling within the boundaries of the attorney-client privilege. Thus, while the three cases cited by the appellant are instructive with respect to the inviolability of the attorney-client relationship and the duties owed by defense counsel to former clients, those cases are inapposite to the instant case.
Military Rule of Evidence 511(a), Manual for Courts-Martial, United States, 1984, provides as follows:
Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if disclosure was compelled erroneously or was made without an opportunity for the holder of the privilege to claim the privilege.
(Emphasis added.) Clearly, the civilian attorney’s disclosure to the assistant staff judge advocate was unauthorized and, thus, falls squarely within the above-emphasized portion of MiLR.Evid. 511(a). However, neither the civilian attorney, nor any of the Government officials to whom the confidential matter was communicated, testified at trial. The evidence utilized to convict appellant on the charge in question consisted of a confessional stipulation of fact admitting each of the elements of the charged offense and signed by both appellant and his detailed defense counsel. The disclosure itself was not introduced into evidence. Consequently, Mil.R.Evid. 511(a) was not violated.
Thus, appellant’s pretrial request to suppress “all evidence discovered by the government ... as a result of a breach of the attorney-client relationship by” the civilian attorney (Appellate Exhibit I (emphasis added)) and his current assignment of error requesting that the charge be dismissed are apparently based on an application of the “fruit of the poisonous tree” doctrine to the civilian attorney’s unauthorized disclosure of his client’s confidences. Likewise, the military judge apparently utilized this approach in reaching a result based upon his finding that Lieutenant Junior Grade Anderson would have come forward with evidence of the solicitation even if his commanding officer had not approached him and that, therefore, the evidence would have been inevitably discovered. “Fruit of the poisonous tree” and “inevitable discovery” emanate from the exclusionary rule established in Weeks v. United States, 232 U.S. 383, 34 S.Ct. 341, 58 L.Ed. 652 (1914).3 The Supreme Court has emphasized that
[t]he core rationale consistently advanced ... for extending the exclusionary rule to evidence that is the fruit of unlawful police conduct has been that this admittedly drastic and socially costly course is needed to deter police from violations of constitutional and statutory protections.
Nix v. Williams, 467 U.S. at 442-443, 104 S.Ct. at 2508-2509, 81 L.Ed.2d at 386-387. Thus, “[i]t is clear that the cases implementing the exclusionary rule ‘begin with the premise that the challenged evidence is in some sense the product of illegal governmental activity.’ ” Id., at 444, 104 S.Ct. at 2509, 81 L.Ed.2d at 387 (quoting United States v. Crews 445 U.S. 463, 471, 100 S.Ct. 1244, 1250, 63 L.Ed.2d 537 (1980)) (emphasis added in Nix).
In the instant case, the record is devoid of any police misconduct or governmental intrusion involving the appellant’s attorney-client relationship with his civilian attorney. Therefore, the exclusionary rule, the “fruit of the poisonous tree” doctrine, and “inevitable discovery,” are inapplicable. See Nix v. Williams, 467 U.S. 431, 104 S.Ct. at 2501; see also Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986).
Absent evidence that a defense counsel’s unauthorized disclosure of client confidences was prompted by the Government or was the product of his purposeful effort to further the Government’s cause at the expense of his client, evidence adduced by the Government as a result of a lawful investigation into facts gleaned from that disclosure is not subject to a constitutional rule of exclusion. There being no evidence in-*787traduced at trial which would be rendered inadmissible under Mil.R.Evid. 511, I consider the appellant’s assignment of error to be without merit.
II

The Ineffective Assistance of Counsel Issue

Appellant’s second assignment of error, asserting Charge II and its specification must be dismissed on the grounds of ineffective assistance of counsel, is without merit.
The general rule in the military is that the “sixth-amendment right to counsel does not attach until preferral of charges.” United States v. Wattenbarger, 21 M.J. 41, 43 (C.M.A.1985). In Wattenbarger, however, it was “not entirely clear when charges had in fact first been preferred against appellant, a situation not confronted in earlier cited military cases.” Id., at 44. Stating that in “any event, the test for sixth-amendment purposes is whether adversary judicial proceedings have been instituted against a suspect ...,” id., the United States Court of Military Appeals concluded that under “the facts of this case, we are convinced that appellant’s sixth-amendment right to counsel attached within the meaning of Kirby v. Illinois [406 U.S. 682, 92 S.Ct. 1877, 32 L.Ed.2d 411 (1972)] and Estelle v. Smith, both supra, on December 19,1980, before his command-ordered mental examination.” Id. Previously, the Court had noted what these facts were:
(1) military authorities induced Australian authorities to waive jurisdiction and then accepted jurisdiction;
(2) after being placed in pretrial confinement the accused was advised of his rights at an impending Article 32 investigation, including his right to counsel;
(3) lawyers were made available for the impending pretrial investigation; and
(4) the doctor who conducted a command-ordered mental examination of appellant referred to an earlier dated charge sheet than the date of preferral of charges upon which Wattenbarger was tried.
Id., at 43-44.
In United States ex rel. Shiflet v. Lane, 815 F.2d 457, 464-65 (7th Cir.1987), the opinion which reversed the very case upon which the majority rely, Circuit Judge Ripple stated:
Just last Term, in Moran v. Burbine, 475 U.S. 412, 106 S.Ct. 1135, 89 L.Ed.2d 410 (1986), the Supreme Court squarely reaffirmed that, “[b]y its very terms, [the sixth amendment] becomes applicable only when the government’s role shifts from investigation to accusation.” Id., 106 S.Ct. at 1146.
This is because, after the initiation of adversary criminal proceedings, “the government has committed itself to prosecute, and ... the adverse positions of government and defendant have solidified. It is then that the defendant finds himself faced with the prosecutorial forces of organized society, and immersed in the intricacies of substantive and procedural criminal law.”
Maine v. Moulton, 474 U.S. 159, 106 S.Ct. 477, 484, 88 L.Ed.2d 481 (1985) (quoting United States v. Gouveia, 467 U.S. 180, 189, 104 S.Ct. 2292, 2298, 81 L.Ed.2d 146 (1984)). Indeed, this court has already stated that the “right to counsel attaches only when a defendant proves that, at the time of the procedure in question, the government had crossed the constitutionally-significant divide from fact-finder to adversary.” United States ex rel. Hall v. Lane, 804 F.2d 79, 82 (7th Cir.1986); see United States ex rel. Espinoza v. Fairman, 813 F.2d 117, 120-22 (7th Cir.1987); see also DeAngelo v. Wainwright, 781 F.2d 1516, 1519-20 (11th Cir.1986).
Here, Mr. Shiflet apparently decided that the circumstances surrounding the discovery of his wife’s murder made it prudent for him to consult counsel several hours after the body was discovered and while the police were still investigating the matter. Mr. Shiflet, however, cannot claim the protection of the sixth *788amendment merely because he retained counsel prior to the filing of charges against him. In Moran, the Supreme Court explicitly noted that “it makes little sense to say that the Sixth Amendment right to counsel attaches at different times depending on the fortuity of whether the suspect or his family happens to have retained counsel prior to interrogation.” 106 S.Ct. at 1146. Indeed, the Court expressly addressed the situation that confronts us here:
[T]he suggestion that the existence of an attorney-client relationship itself triggers the protections of the Sixth Amendment misconceives the underlying purposes of the right to counsel. The Sixth Amendment’s intended function is not to wrap a protective cloak around the attorney-client relationship for its own sake any more than it is to protect a suspect from the consequences of his own candor. Its purpose, rather, is to assure that in any “criminal prosecutio[n],” U.S. Const., Arndt. 6, the accused shall not be left to his own devices in facing the “prosecutorial forces of organized society.” Maine v. Moulton, 474 U.S. at [170], 106 S.Ct. at 484 (quoting Kirby v. Illinois, 406 U.S. at 689, 92 S.Ct. at 1882).
Moran, 106 S.Ct. at 1146. We hold, therefore, that Mr. Shiflet cannot, under these circumstances, successfully contend that his sixth amendment rights were violated.
In the case before us, there was no preferral of charges nor had adversary judicial proceedings been instituted against the appellant at the time of the attorney’s disclosure.4 The case was still under investigation. Consequently, the sixth amendment right to counsel was not applicable. Moran v. Burbine, 475 U.S. 412, 106 S.Ct. 1135, 89 L.Ed.2d 410 (1986); United States ex rel. Shiflet v. Lane, 815 F.2d 457 (7th Cir.1987).
Even if the appellant’s right to counsel had attached, there is no meritorious issue. Almost assuredly, the evidence would have been discovered. Even if the evidence would not have been discovered, the appellant is not entitled to relief under any known precedent. This statement includes United States ex rel. Shiflet v. Lane, 625 F.Supp. 677 (N.D.Ill.1985) rev’d, 815 F.2d 457 (7th Cir.1987), upon which the majority relies for their reasoning and rationale. In that case, the District Court stated:
Thus, in certain circumstances, the absence of an improperly motivated government intrusion combined with an extremely prejudicial disclosure may constitute a Sixth Amendment violation.
But in Shiflet there was a deliberate, intentional, disclosure by the defense counsel’s investigator to the Government.
In our case, the civilian counsel’s disclosure was unintentional.5 Consequently, even the reasoning and rationale of the reversed ease upon which the majority relies in Shiflet is inapplicable to our present case.
In the tug-of-war of trial advocacy there are bound to be “loose lips,” at times, as defense counsel seek to serve their clients as best they can (even while at social events). But, in an adversary system, the “loose lips” of the defense should not be permitted to sink the Government’s “ship.”
I believe that the appellant’s assignment of error on the second issue is also without merit.
I would affirm the findings and sentence as approved on review below.

. "A lawyer shall not reveal information relating to representation of a client unless the client consents after consultation, ..."


. United States v. Brooks, 2 M.J. 102 (C.M.A. 1977), is a conflict of interest case in which confidential information was allegedly disclosed by the accused's counsel, under circumstances of "strict confidence”, to a chief of military justice who was later appointed assistant trial counsel in accused’s case. Id., at 104. The United States Court of Military Appeals did not resolve various "assumptions,” including whether the defense counsel believed he could consult with the chief of military justice for advice on matters relating to the defense, preferring instead to dispose of the case on the basis that the use made of the communication was harmless to the accused and that the conviction was "otherwise valid.” Id., at 105.


. See Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984), and Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed. 2d 441 (1963).


. At the time of the civilian attorney’s inadvertent disclosure on November 19, 1986, a stipulation of fact stated that "the accused’s squadron Commanding Officer had made no decision as to how to dispose of the charges and accordingly the GCM convening authority’s only involvement concerned an awareness of the situation and giving advice to the command.” Appellate Exhibit III. Charges were not preferred until six days after the disclosure.


. See n. 2 of the principal opinion.